IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                   : No. 778
                                         :
APPOINTMENT TO THE COMMITTEE             : SUPREME COURT RULES DOCKET
ON RULES OF EVIDENCE                     :
                                         :

                                       ORDER

PER CURIAM
         AND NOW, this 14th day of September, 2018, Jane Smedley Anzalone, Esquire,

Luzerne County, is hereby appointed to the Committee on Rules of Evidence for a term

expiring October 1, 2019.